Citation Nr: 9915877	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for lumbar 
paravertebral myositis with bulging disc.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 with additional service in the Puerto Rico National 
Guard.  He was in Southwest Asia from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD.  The RO also granted entitlement to service 
connection for a low back disability and a noncompensable 
evaluation was assigned.  
The veteran disagreed with the rating and a statement of the 
case was issued.  A timely substantive appeal followed.  In 
view of the recent guidance, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   As the statement of the case indicated 
that all pertinent evidence has been considered, and the RO 
has determined that a noncompensable rating is to be assigned 
for the entire period at issue, the Board can proceed with 
its review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In view of the partial grant 
of that issue, the Board will allow the RO to assign the 
effective date.  If the veteran does not agree with the 
assigned date, an appeal as to that issue may be initiated.
It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for a 
"nervous disorder" (other than PTSD) in his notice of 
disagreement.  If he desires to pursue this issue, he should 
do so with specificity at the RO.  As there has thus far been 
no adjudication of this issue, the Board has no jurisdiction 
of the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The medical evidence of record fails to establish that 
the veteran has a current medical diagnosis of PTSD.

3.  The veteran's back disability is manifested by subjective 
complaints of pain. 

4.  Current objective findings of the veteran's back 
disability included normal range of motion, positive straight 
leg raises, and paravertebral muscle spasms.  

5.  There was no objective clinical evidence of ankylosis, 
postural abnormalities, fixed deformities, or neurological 
involvement.  Neither moderate limitation of low back motion, 
nor moderate intervertebral disc syndrome has been 
demonstrated.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service and a well grounded claim has not been 
submitted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for an evaluation of 10 percent, but no 
more, for lumbar paravertebral myositis with bulging disc 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5289, 
5292, 5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Veterans Claims Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Veterans Claims Court has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a neuropsychiatric 
disorder.  The March 1991 separation examination report 
demonstrates a normal psychiatric clinical evaluation.  In 
addition, there is no indication of any inservice history of 
psychiatric symptomatology.

Post service clinical records reveal that the veteran sought 
treatment in August 1995 for inability to sleep, anxiety, and 
poor impulse control.  The clinical impression was PTSD vs. 
general anxiety disorder.  In September 1995, he filed his 
claim.  In November 1995 he was treated for, among other 
things, anxiety.  The examiner indicated that the veteran had 
no PTSD symptoms and noted possible anxiety disorder.  He was 
referred to the Vet Center.

In an April 1996 VA PTSD examination report before a board of 
two psychiatrists, the veteran related that he had never 
followed up with the Vet Center.  He indicated that he was in 
Saudi Arabia from January 1991 to April 1991 as a laundry 
specialist and had been in the National Guard since 1984.  
Prior to and after service in the Gulf, he had several 
temporary jobs.  The veteran did not offer any specific 
stressors that occurred during the Persian Gulf War that had 
affected him emotionally.  He complained, however, that he 
was not the same person that he was before.  The examiners 
indicated that he attempted to minimize the problems he had 
even prior to entering the National Guard with school and 
work.  He described marital difficulties because of poor 
anger control, and also difficulty in the National Guard and 
at his places of employment.  

Mental status examination revealed that the veteran was well 
developed, casually but adequately dressed and groomed.  He 
was tense, guarded, and gave the examiners the impression 
that he was trying to minimize his difficulties.  His 
responses were relevant and coherent and dealt mostly with 
his anger.  The examiners remarked that he was frustrated, 
insecure, and unstable young man, who had been unstable with 
his working history and his education.  He was not 
delusional, hallucinating, or suicidal but was very impulsive 
in terms of aggressiveness.  His affect was constructed, mood 
sullen, angry, tense, and guarded, he was oriented to person, 
place, and time, memory was preserved, intellectual 
capacities were adequate, judgment was fair, and insight was 
poor.  A final diagnosis was deferred for psychological 
testing.

In an August 1996 Psychological Screening Report, the tester 
remarked that the veteran was the married father of three 
children, in his third year of college toward a degree in 
Business Administration.  He had not receive psychiatric 
treatment, was on no psychiatric medications, and had no 
history of psychiatric hospitalizations.  The veteran 
complained of high anxiety and tension and reported several 
incidents of anxiousness, irritability, and fear of losing 
control over his aggressive impulses.  After a series of 
testing, the tester concluded that there was not enough 
support for a diagnosis of personality disorder, but the 
possibility of anxiety disorder (rule/out panic attacks) and 
mild cognitive dysfunction needed further exploration.

In an addendum to the VA examination, and after examining the 
report of a psychological examination, the board of two 
psychiatrists concluded that the veteran did not have 
symptoms of PTSD, and the final diagnoses included anxiety 
disorder, not otherwise specified.

Based on the evidence outlined above, the Board concludes 
that the veteran's claim is not well grounded and must be 
denied.  First, the Board notes that the service records do 
not support a finding that the veteran was engaged in combat, 
nor has he so claimed.  His Form DD 214 reflects that he was 
a laundry bath specialist and was ordered to active duty in 
support of Desert Shield/Desert Storm for a period of 
approximately four months.  Further, as noted, service 
connection for PTSD requires three elements:  (1) a current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 
Vet. App. 128, 130 (1997).  

In this case, there is no diagnosis of PTSD.  Specifically, a 
board of two psychiatrists failed to diagnosis PTSD in the 
most recent VA examination.  Further, outpatient clinical 
records indicate that the veteran did not have symptoms of 
PTSD.  Moreover, psychological testing did not reveal a 
diagnosis of PTSD.  Finally, that one physician indicated 
that PTSD should be "ruled/out" is not sufficient to 
establish a clear, unequivocal diagnosis of PTSD as required.  
Because the medical evidence of record does not establish the 
first element of the claim (a diagnosis of PTSD), there is no 
need for the Board to reach the second element (in-service 
stressor) or the third element (causal nexus) of a claim for 
PTSD.  Accordingly, the claim must necessarily be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claim.  The 
Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

II.  Entitlement to a Compensable Evaluation for Lumbar 
Paravertebral Myositis With Bulging Disc

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's lumbar spine disability under 
DC 5293.  The Board will also consider DCs 5003, 5289, 5292, 
and 5295 for arthritis, lumbar ankylosis, limitation of 
motion of the lumbar spine, and lumbosacral strain.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1998).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1998).  

Historically, the veteran filed a claim for a back disability 
in September 1995.  By rating decision dated in November 
1996, the RO granted the veteran's claim and assigned a 
noncompensable evaluation effective to September 1995.  He 
disagreed with the evaluation and contends, in essence, that 
his back is worse than currently rated.  

Outpatient clinical records reveal that the veteran sought 
treatment in August 1995 for low back pain.  Physical 
examination showed normal tone, no spasticity, no tenderness 
to palpation, full range of motion in all planes, and normal 
pinprick.  Straight leg raises were negative at 75 degrees on 
the left and 70 degrees on the right.  There was some 
evidence of gastro-soleus shortening of both legs.  Strength 
was 5/5 in both lower extremities, and deep tendon reflexes 
were 2+ throughout.  He had some functional limitation on 
activities that required forward flexion.  The clinical 
assessment was no evidence of radicular pathology and the 
examiner questioned whether the pain could be mechanical.  
Flexion exercises and Motrin were recommended.

In an April 1996 VA spine examination report, the veteran 
related that he injured his back in March 1991 while working 
in the laundry.  He went to sick call and was given 48 hours 
rest.  He complained of low back pain, like a pressure 
sensation, cramps in the right leg, and a tingling sensation 
in both legs.  He denied problems with bowel or bladder and 
was not impotent.  The pain worsened upon lifting heavy 
objects or sitting for more than an hour.  A 1992 CT scan 
reportedly showed mild circumferential disc bulging at L4-L5 
and L5-S1.  A 1992 X-ray of the lumbar spine was within 
normal limits.

Physical examination revealed that there were no postural 
abnormalities of the back, and no fixed deformities.  The 
musculature showed evidence of moderate muscle spasms on the 
lumbosacral paravertebral muscles.  Range of motion was 
"full and complete" and there was no objective evidence of 
pain on motion on any movement of the lumbar spine.  There 
was no muscle atrophy of the lower extremities and he had 
normal muscle strength in both legs.  Straight leg raises 
were positive at 90 degrees and he had a positive Lasegue 
sign in both legs.  Patellar reflexes were 1+ bilaterally and 
symmetric.  He had absent Achilles reflexes bilaterally.  A 
June 1996 EMG reportedly showed normal findings with no 
evidence of a lumbar radiculopathy.  The final diagnoses were 
bulging disc at L4-L5 and L5-S1, and lumbar paravertebral 
myositis.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 10 percent evaluation, but 
no more, for the veteran's low back disorder is currently 
warranted.  Taken together, the complaints of pain, positive 
straight leg raises, and evidence of muscle spasms more 
nearly approximates a 10 percent rating under DC 5293.  As 
such, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the overall pathology more nearly 
approximates mild intervertebral disc syndrome, warranting 
assignment of a 10 percent rating.

The current 10 percent rating contemplates a lumbosacral 
strain with characteristic pain on motion (DC 5295), mild 
intervertebral disc syndrome (DC 5293), and slight limitation 
of motion (DC 5292).  Separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Board finds, based on the evidence of record, that the 
objective findings of the veteran's lumbar spine disability 
do not warrant more than a 10 percent evaluation under DCs 
5289, 5292, 5293, or 5295.  First, the evidence does not 
support a finding of ankylosis of the lumbar spine.  In the 
most recent VA examination, the veteran demonstrated normal 
range of motion in the lumbar spine.  Moreover, there was no 
evidence by physical examination, CT scan, or X-ray of 
postural abnormalities or fixed deformities.  Because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under DC 5289 for an increased rating.

Further, the evidence indicates that the veteran has 
essentially full range of motion of the lumbar spine.  
Specifically, in the most recent VA examination, range of 
motion was described as "full and complete."  In addition, 
outpatient treatment records do not indicate any limitation 
of motion nor had there been any opinion or other evidence 
offered that the veteran's motion approximated even slight 
limitation of motion.  As moderate limitation of motion of 
the lumbar spine is not shown, there is no basis for a higher 
rating under DC 5003 or DC 5292.

Moreover, DC 5293 provides for a 10 percent rating for mild 
symptoms of intervertebral disc syndrome.  However, the 
evidence does not reflect moderate symptoms to warrant a 
higher rating.  In this regard, there is no clinical evidence 
of postural abnormality or fixed deformities.  Further, 
although the evidence indicates disc disease at L4-L5 and L5-
S1, it was characterized in the most recent VA examination as 
"mild."  Next, the Board notes that he had moderate muscle 
spasms and positive straight leg raises; however, the 
evidence does not indicate that he has moderate neurological 
findings as evidenced by no objective pain on motion, normal 
pinprick, normal muscle strength, and 1+ reflexes.  This 
"negative" clinical evidence against the assignment of a 
greater than 10 percent disability rating under DC 5293 
outweighs any uncorroborated "positive" contentions by the 
veteran as to more severe symptoms.  In the absence of 
findings of moderate intervertebral disc syndrome with 
recurring attacks, a higher than 10 percent evaluation under 
DC 5293 is not warranted. 

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  In this case, although muscle 
spasms were noted, there is no current evidence of loss of 
unilateral lateral spine motion in a standing position.  The 
record clearly establishes that the veteran has experienced 
subjective episodes of pain and some recent muscle spasms; 
however, taken together the evidence of record fails to 
establish that the veteran's clinical disability approximates 
the criteria for more than a 10 percent rating under DC 5295.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 10 percent 
disability evaluation are not met.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 10 percent under DCs 5292, 5293, or 5295.  The 
clinical evidence simply does not show that the veteran's 
symptoms satisfy the schedular criteria.  As noted above, 
physical examinations revealed no objective pain on motion, 
no fixed deformities, no limitation of motion, and no 
neurological involvement as evidenced by intact reflexes and 
sensation.  Accordingly, the Board finds that the functional 
limitation due to pain is contemplated in the current 
assigned 10 percent rating and indicia of a higher rating, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of moderate intervertebral disc 
syndrome, moderate limitation of motion of the lumbar spine, 
or lumbosacral strain such as to warrant a disability rating 
in excess of the 10 percent assigned herein.  Although the 
evidence of record established that he currently has symptoms 
of a back disability, the currently assigned 10 percent 
evaluation contemplates the pain and symptomatology 
consistent with his lumbar disc disease.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

The Board has considered the veteran's written statements 
that his back disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his back disability warrants no more than a 10 
percent evaluation.


ORDER

Entitlement to service connection for PTSD is denied on the 
basis that the claim is not well grounded.

Entitlement to a 10 percent evaluation, but no more, for 
lumbar paravertebral myositis with bulging disc is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

